UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-1157


In Re: RAFIA HAMID,

                Debtor.

----------------------

RAFIA HAMID,

                Debtor - Appellant,

          v.

DEUTSCHE BANK NATIONAL TRUST       COMPANY, as Trustee for
American Home Mortgage Assets      Trust; THOMAS P. GORMAN,
Chapter 13 Trustee,

                Trustees - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.        Anthony J. Trenga,
District Judge. (1:13-cv-01190-AJT-JFA; 12-17150-BFK)


Submitted:   June 26, 2014                    Decided:   July 1, 2014


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rafia Hamid, Appellant Pro Se.     Billy Bernard Ruhling, II,
TROUTMAN SANDERS, LLP, Tysons Corner, Virginia; Thomas Patrick
Gorman, OFFICE OF THE CHAPTER 13 TRUSTEE, Alexandria, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Rafia Hamid appeals from the district court’s order

dismissing as untimely her appeal from the bankruptcy court’s

orders granting relief from the automatic stay, dismissing her

adversary proceeding, and dismissing her bankruptcy case.                         The

district    court    dismissed     Hamid’s      appeal    after    she   failed    to

timely file a notice of appeal.                 See Fed. R. Bankr. P. 8002;

Bowles    v.    Russell,   551    U.S.   205,    214     (2007)   (“[T]he    timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”).         We have reviewed the record and the district

court’s order and find no reversible error.                       Accordingly, we

affirm for the reasons stated by the district court.                      Hamid v.

Deutsche Bank Nat’l Trust, No. 1:13-cv-01190-AJT-JFA (E.D. Va.

Jan. 28, 2014).          We dispense with oral argument because the

facts    and    legal   contentions      are   adequately     presented      in   the

materials      before   this     court   and    argument    would   not     aid   the

decisional process.

                                                                          AFFIRMED




                                          3